Citation Nr: 1623852	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability, to include back strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  This matter was remanded in June 2015.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is at least in relative equipoise as to whether the Veteran's back strain is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for back strain have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for back strain.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.
The Veteran asserts that he has a current back disability as a result of active duty service.  Specifically, he contends that he injured his back during a training exercise in service in 1953.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

With respect to a current disability, the record reflects a diagnosis of back strain and chronic low back pain during the pendency of the appeal.  Accordingly, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, the Veteran's complete service treatment records are not of record.  In fact, the record reflects that the Veteran's service treatment records were likely destroyed in a 1973 fire at the National Personnel Records Center, and it appears that the RO has exhausted all possible avenues to obtain a copy of any service treatment records.  As such, the Board recognizes its heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran has consistently and credibly asserted that he first injured his back during an in-service training exercise at Camp Roberts in approximately March 1953, and that he was again treated for his back while stationed in Hokkaido, Japan, in approximately March 1954.  He reports that following the second incident, he was treated for six months and assigned to light duty.  Accordingly, the Board finds that the Veteran has established an in-service event or injury for purposes of determining service connection.  

With respect to a nexus between a current disability and an in-service event or injury, there is no competent medical opinion of record.  While the Veteran was afforded the opportunity for an examination pursuant to the Board's June 2015 remand, he did not report.  However, the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Furthermore, although back strain is not a chronic disability under 38 C.F.R. § 3.309, service connection is still warranted if the Veteran has the same disability now that he had in service, the symptoms have never gone away, and there has been no new injury, and a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. 
§ 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Here, the Veteran has consistently and credibly reported that his current back pain had onset in service and has continued since that time.  Furthermore, in conjunction with his original service connection claim in 1974 he submitted several lay statements from friends and family who stated that the Veteran had suffered from back pain since active duty service.  The Veteran's daughter testified during his May 2015 hearing that she recalled him having back problems since she was a child.  While it is not possible to know the Veteran's in-service diagnosis since the treatment records were destroyed, a June 1974 VA examination provided a diagnosis of lumbosacral spine muscle strain.  The Veteran has a current diagnosis of back strain.  Accordingly, giving due weight to the Veteran's competent lay statements and the evidence of continuity, particularly in light of the fact that the Veteran's service treatment records were destroyed, the Board finds the evidence is at least in relative equipoise with respect to whether the Veteran's back strain is related to his active duty service.  Therefore, service connection for back strain is warranted and must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for back strain is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


